[Cite as State v. Johnson, 2013-Ohio-4590.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 97327



                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                      ZANE JOHNSON
                                                       DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-543503
                                   Application for Reopening
                                      Motion No. 468476

        RELEASE DATE:               October 11, 2013
FOR APPELLANT

Zane Johnson, pro se
Inmate No. 603-209
Toledo Correctional Institution
2001 East Central Avenue
Toledo, Ohio 43608


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Kevin R. Filiatraut
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Zane Johnson has filed an application for reopening pursuant to App.R.

26(B). Johnson is attempting to reopen the appellate judgment, as rendered in State v.

Johnson, 8th Dist. Cuyahoga No. 97327, 2012-Ohio-2764, which affirmed his conviction

for the offense of aggravated murder with a three-year firearm specification. We decline

to reopen Johnson’s appeal.

       {¶2} App.R. 26(B)(2)(b) requires that Johnson establish “a showing of good cause

for untimely filing if the application is filed more than 90 days after journalization of the

appellate judgment” that is subject to reopening. The Supreme Court of Ohio, with

regard to the 90-day deadline provided by App.R. 26(B)(2)(b), has recently established:

              We now reject [the applicant’s] claim that those excuses gave him
       good cause to miss the 90-day deadline in App.R. 26(B). * * * Consistent
       enforcement of the rule’s deadline by the appellate courts in Ohio protects
       on the one hand the state’s legitimate interest in the finality of its judgments
       and ensures on the other hand that any claims of ineffective assistance of
       appellate counsel are promptly examined and resolved.

               Ohio and other states “may erect reasonable procedural requirements
       for triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
       (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
       Ohio has done by creating a 90- day deadline for the filing of applications
       to reopen. * * * The 90-day requirement in the rule is applicable to all
       appellants, State v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d
       722, and [the applicant] offers no sound reason why he — unlike so many
       other Ohio criminal defendants — could not comply with that fundamental
       aspect of the rule.

State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7-8. See also

State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73
Ohio St.3d 411, 653 N.E.2d 252 (1995); State v. Reddick, 72 Ohio St.3d 88, 647 N.E.2d

784 (1995).

       {¶3} Herein, Johnson is attempting to reopen the appellate judgment that was

journalized on June 21, 2012.       The application for reopening was not filed until

September 19, 2013; more than 90 days after journalization of the appellate judgment in

State v. Johnson, supra. Johnson has failed to establish “a showing of good cause” for

the untimely filing of his application for reopening. State v. Klein, 8th Dist. Cuyahoga No.

58389, 1991 Ohio App. LEXIS 1346 (Mar. 28, 1991), reopening disallowed (Mar. 15,

1994), Motion No. 249260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v.

Trammell, 8th Dist. Cuyahoga No. 67834, 1995 Ohio App. LEXIS 2962 (July 13, 1995),

reopening disallowed (Apr. 22, 1996), Motion No. 270493; State v. Travis, 8th Dist.

Cuyahoga No. 56825, 1990 Ohio App. LEXIS 1356 (Apr. 5, 1990), reopening

disallowed (Nov. 2, 1994), Motion No. 251073, aff’d, 72 Ohio St.3d 317, 649 N.E.2d

1226 (1995). See also State v. Gaston, 8th Dist. Cuyahoga No. 79626, 2007-Ohio-155;

State v. Torres, 8th Dist. Cuyahoga No. 86530, 2007-Ohio-9.

       {¶4} Accordingly, the application for reopening is denied.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
EILEEN A. GALLAGHER, J., CONCUR